Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                                Objections to the claims                                                  
Claims 4-6; 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
                                                         Claims Rejections-35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3; 8; 10; 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gopalan (US.Pub.No.20150312649) in view of MacInnis (US.Pub.No.20110280307).

Regarding claim 1, Gopalan et al disclose  a  video processing method for an electronic device; wherein the electronic device comprises a display screen; the video processing method 

obtaining an audio stream and a video stream by parsing a video file; wherein the video file is an online video(see fig.1 and fig.4; the description server 130 can extract all image information possible from media content, including sound, spoken words, closed-captioning text, and embedded text. The description server 130 can then filter the extracted information for specific types of features before generating narrative descriptions from the filtered, extracted information,0089; 0034; 0020;0042);

generating a subtitle stream based on the audio stream (the description server 130 can detect and analyze dialog and narration in segments of images. The description server 130 can perform audio to text conversion of the dialog to generate a transcript of the dialog, 0031; 0026; 0022; 0050; 0034).

 But did not explicitly disclose obtaining a target video stream by synthesizing the subtitle stream and the video stream; and displaying the target video stream on the display screen.

However, MacInnis et al disclose obtaining a target video stream by synthesizing the subtitle stream and the video stream; and displaying the target video stream on the display screen( display text that moves from left to right or from right to left smoothly on a television screen.0238; mixing or overlaying of graphics with decoded analog video may require 

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teaching of MacInnis to modify Gopalan by introducing blending or overlaying technique for the purpose of improving viewing experience of the users.

Regarding claim 2, Gopalan et al did not explicitly disclose wherein the obtaining the target video stream by synthesizing the subtitle stream and the video stream comprises: obtaining a plurality of video frames by decoding the video stream; performing video enhancement processing on the plurality of video frames; and obtaining the target video stream by synthesizing the subtitle stream and the plurality of enhanced video frames on which the video enhancement processing is performed.

However, MacInnis et al disclose wherein the obtaining the target video stream by synthesizing the subtitle stream and the video stream comprises: obtaining a plurality of video frames by decoding the video stream; performing video enhancement processing on the plurality of video frames; and obtaining the target video stream by synthesizing the subtitle stream and the plurality of enhanced video frames on which the video enhancement processing is performed(see fig.1 and fig.2 with video decoder; a video decoding system including a video decoder for decoding MPEG-2 video data,0006; video decoder may scale frames by half when 

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teaching of MacInnis to modify Gopalan by introducing blending or overlaying technique for the purpose of improving viewing experience of the users.

Regarding claim 3, Gopalan et al disclose wherein the electronic further comprises a central processing unit (CPU) and a graphics processing unit (GPU)(see fig.8; computer system 800 may include a processor (or controller) 802 (e.g., a central processing unit (CPU)), a graphics processing unit (GPU, or both),0099).

 But did not explicitly disclose the generating the subtitle stream based on the audio stream and the obtaining the plurality of video frames by decoding the video stream comprise: invoking the CPU to convert the audio stream to the subtitle stream; and obtaining the plurality of video frames by invoking the GPU to decode the video stream.

However, MacInnis et al disclose the generating the subtitle stream based on the audio stream and the obtaining the plurality of video frames by decoding the video stream comprise: invoking the CPU to convert the audio stream to the subtitle stream; and obtaining the plurality 

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teaching of MacInnis to modify Gopalan by assigning specific function to graphic processor for the purpose of limiting delay in processing 3D video contents.

Regarding claim 8, Gopalan et al did not explicitly disclose  wherein the performing the video enhancement processing on the plurality of video frames and the obtaining the target video stream by synthesizing the subtitle stream and the plurality of video frames on which the video enhancement processing is performed comprise: sending the plurality of video frames to an off-screen rendering buffer; instructing the GPU to perform the video enhancement processing on the plurality of video frames in the off-screen rendering buffer; and sending the subtitle stream and the plurality of video frames on which the video enhancement processing is performed to a frame buffer and obtaining the target video stream by synthesizing the subtitle stream and the plurality of video frames.



It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teaching of MacInnis to modify Gopalan by introducing blending or overlaying technique for the purpose of improving viewing experience of the users.



However, MacInnis et al disclose wherein the performing the video enhancement processing on the plurality of video frames comprises: optimizing image parameters on the plurality of video frames (the luma component is preferably processed by noise reduction, 0269; 0280; 0291; 0386; 0479).

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teaching of MacInnis to modify Gopalan by providing technique to reduce noise for the purpose of improving viewing experience of the users.

Regarding claim 18,   Gopalan did not explicitly disclose  wherein the displaying the target video stream on the display screen comprises: instructing the GPU to read image data from the frame buffer frame by frame according to a refresh frequency of the display screen; and displaying the image data on the display screen after rendering and synthesis processing.

However, MacInnis et al disclose wherein the displaying the target video stream on the display screen comprises: instructing the GPU to read image data from the frame buffer frame by frame according to a refresh frequency of the display screen; and displaying the image data on the display screen after rendering and synthesis processing(see fig.36 with refreshing step; 

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teaching of MacInnis to modify Gopalan by introducing blending or overlaying technique for the purpose of improving viewing experience of the users.

Regarding claim 19, Gopalan et al disclose an electronic device, comprising: a display screen; at least one processor; and at least one memory including program code (see fig.1 and fig.4 and fig.8 with display devices 108 and 408; processor 802 and memory 804; the media processor 106 can reproduce the media content at a media display device 108, 0040);

the at least one memory and the program code configured to, with the at least one processor, cause the electronic device to perform: obtaining an audio stream and a video stream by parsing a video file; wherein the video file is an online video (see fig.1 and fig.4; the description server 130 can extract all image information possible from media content, including sound, spoken words, closed-captioning text, and embedded text. The description server 130 can then filter the extracted information for specific types of features before generating narrative descriptions from the filtered, extracted information,0089; 0034; 0020;0042);

generating a subtitle stream based on the audio stream (the description server 130 can detect and analyze dialog and narration in segments of images. The description server 130 can perform audio to text conversion of the dialog to generate a transcript of the dialog, 0031; 0026; 0022; 0050; 0034).

   But did not explicitly disclose obtaining a target video stream by synthesizing the subtitle stream and the video stream; and displaying the target video stream on the display screen.

However, MacInnis et al disclose obtaining a target video stream by synthesizing the subtitle stream and the video stream; and displaying the target video stream on the display screen( display text that moves from left to right or from right to left smoothly on a television screen.0238; mixing or overlaying of graphics with decoded analog video may require synchronizing the two image sources exactly,0267;0099; performs processing of video and audio streams,0456; display engine preferably performs blending/mixing of the graphics windows into the blended graphics,0691).

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teaching of MacInnis to modify Gopalan by introducing blending or overlaying technique for the purpose of improving viewing experience of the users.

Regarding claim 20, it is rejected using the same ground of rejection for claim 19.

Claims 7; 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gopalan (US.Pub.No.20150312649) in view of MacInnis (US.Pub.No.20110280307) and Ueno (US.Pub.No.20130021371).

 Regarding claim 7, MacInnis and Gopalan did not explicitly disclose wherein the obtaining the plurality of video frames by invoking the GPU to decode the video stream comprises: obtaining a resolution of the video file; in response to the resolution of the video file being greater than the first preset resolution, obtaining the plurality of video frames by invoking the GPU to decode the video stream.

However, Ueno et al disclose wherein the obtaining the plurality of video frames by invoking the GPU to decode the video stream comprises: obtaining a resolution of the video file; in response to the resolution of the video file being greater than the first preset resolution, obtaining the plurality of video frames by invoking the GPU to decode the video stream(with Ueno, the system is able to select a specific component to process video content according to predefined resolution or pixel value; allow the superimposition process to be performed by the display processing unit when the number of pixels of the display image is greater than the predetermined threshold value of the number of pixels,0034-0035; 0075-0076).



Regarding claim 11,  MacInnis and  Gopalan did not explicitly disclose wherein the optimizing image parameters comprises at least one optimization item of image parameters; the optimizing image parameters on the plurality of video frames comprises: in response to the resolution of the video file being less than a second preset resolution, configuring a first optimization strategy for the video file; and in response to the resolution of the video file being greater than or equal to the second preset resolution, configuring a second optimization strategy for the video file; wherein an optimization level of each optimization item in the first optimization strategy and an optimization level of a corresponding optimization item in the second optimization strategy are different.

However, Ueno et al disclose wherein the optimizing image parameters comprises at least one optimization item of image parameters; the optimizing image parameters on the plurality of video frames comprises: in response to the resolution of the video file being less than a second preset resolution, configuring a first optimization strategy for the video file; and in response to the resolution of the video file being greater than or equal to the second preset resolution, configuring a second optimization strategy for the video file; wherein an optimization level of each optimization item in the first optimization strategy and an optimization level of a corresponding optimization item in the second optimization strategy are different(image 

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teaching of Ueno to modify MacInnis and Gopalan by comparing pixels values for the purpose of processing video frames accordingly.

Regarding claim 12,   Gopalan and Ueno  did not explicitly disclose wherein the at least one optimization item of image parameters comprises at least one of exposure enhancement, denoising, edge sharpening, contrast increase, and saturation increase; an optimization level of the denoising in the first optimization strategy is higher than the optimization level of the denoising in the second optimization strategy; an optimization level of the edge sharpening in the first optimization strategy is higher than the optimization level of the edge sharpening in the second optimization strategy; an optimization level of the saturation increase in the first optimization strategy is lower than the optimization level of the saturation increase in the second optimization strategy.

However, MacInnis et al disclose wherein the at least one optimization item of image parameters comprises at least one of exposure enhancement, denoising, edge sharpening, 

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teaching of MacInnis to modify Gopalan and Ueno by providing technique to reduce noise for the purpose of improving viewing experience of the users.

Claims 9; 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gopalan (US.Pub.No.20150312649) in view of MacInnis (US.Pub.No.20110280307) and Ishtiaq (US.Pub.No.20150082349).

Regarding claim 9,  Gopalan did not explicitly disclose  wherein the performing the video enhancement processing on the plurality of video frames and the obtaining the target video stream by synthesizing the subtitle stream and the plurality of video frames on which the video enhancement processing is performed comprise: searching for target video frames among the plurality of video frames; wherein for each target video frame, a time interval between a 

However, MacInnis et al disclose wherein the performing the video enhancement processing on the plurality of video frames and the obtaining the target video stream by synthesizing the subtitle stream and the plurality of video frames on which the video enhancement processing is performed comprise performing the video enhancement processing on the target video frames; and obtaining the target video stream by synthesizing all video frames and the subtitle stream(display text that moves from left to right or from right to left smoothly on a television screen.0238; mixing or overlaying of graphics with decoded analog video may require synchronizing the two image sources exactly,0267;0099; performs processing of video and audio streams,0456; display engine preferably performs blending/mixing of the graphics windows into the blended graphics,0691).

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teaching of MacInnis to modify Gopalan by introducing blending or overlaying technique for the purpose of improving viewing experience of the users.



It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teaching of Ishtiaq to modify MacInnis and Gopalan by providing search options for the purpose of improving viewing experiences accordingly.

Regarding claim 15,   Gopalan and MacInnis did not explicitly disclose wherein before the searching for the target video frames among the plurality of video frames, the video processing 

However,  Ishtiaq et al disclose wherein before the searching for the target video frames among the plurality of video frames, the video processing method further comprises: obtaining a duration of advertisement content added to each video as an advertisement duration of the each video; and determining the preset time interval based on all the advertisement durations(Since segments of video assets tend to be larger than the duration of a single commercial, segments of video asset can be identified as any segment in between time points Tc.sub.i and Tc.sub.{i+1} such that Tc.sub.{i+1}-Tc.sub.i is larger than a minimum threshold (e.g. 2 minutes). After the video segments are separated from the commercial breaks, the time points {Tm.sub.1, Tm.sub.2, . . . , Tm.sub.M} of closed-caption markers that indicate the beginning of a segment can be identified within all video segments closed captioning textual data. The video data between any two consecutive time points Tm.sub.j and Tm.sub.{j+1} can thus represent segments for non-linear viewing,0121; 0043;0021).

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teaching of Ishtiaq  to modify MacInnis and Gopalan by providing search options for the purpose of improving viewing experiences  accordingly.

Regarding claim 16, it is rejected using the same ground of rejection for claim 15.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gopalan (US.Pub.No.20150312649) in view of MacInnis (US.Pub.No.20110280307) and Ishtiaq (US.Pub.No.20150082349) and Panchaksharaiah (US.Pub.No.20190297388).

Regarding claim 17, Gopalan and MacInnis and Ishtiaq did not explicitly disclose wherein the determining the preset time interval based on all the advertisement durations comprises: configuring an average value of all the advertisement durations as the preset time interval.

However, Panchaksharaiah et al disclose wherein the determining the preset time interval based on all the advertisement durations comprises: configuring an average value of all the advertisement durations as the preset time interval (media guidance application may calculate an average length of an advertisement slot. The media guidance application may calculate, based on the average length of an advertisement slot, an estimated amount of additional time required for playback of the plurality of advertisement slots, and combine the estimated amount of additional time with the length of the second media asset, 0030; 0078).

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teaching of Panchaksharaiah to modify MacInnis and Gopalan and Ishtiaq by calculating average duration for the purpose of inserting commercials accordingly.

                                                               Conclusions

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN D SAINT CYR whose telephone number is (571)270-3224. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 5712727527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Brian T Pendleton/Supervisory Patent Examiner, Art Unit 2425